Citation Nr: 0606161	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for a lumbosacral spine disability. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to March 
1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
arthralgia of the lumbosacral spine. 
FINDING OF FACT

The veteran's current arthralgia of the lumbosacral spine was 
manifested years after active service and was not incurred in 
or aggravated during service, or caused by or aggravated by 
any service-connected disability. 


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or 
aggravated by active service and is not proximately due to, 
the result of, or aggravated by any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2003, 
January 2004, and July 2004; a rating decision in January 
2004; and a statement of the case in September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 
19 Vet. App. 103 (2005).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic 
disease with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show:  (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability. See Allen v. Brown, 7 Vet. App. 
439 (1995); see also Harder v. Brown, 5 Vet. App. 183 (1993).

In December 2002, the veteran filed a claim for service 
connection for pain in his back and both knees secondary to 
service connected arthralgia of the left ankle.  In February 
2004, the RO granted service connection for post-traumatic 
degenerative joint disease of both knees but denied service 
connection for arthralgia of the lumbosacral spine.  The 
veteran disagreed with the decision and contended that he 
developed back pain because he favored his left side, ankle, 
and knee as a result of the service-connected left ankle 
disability. 

The veteran's service medical records showed no complaint, 
treatment, or diagnosis of any back condition.  Post-service 
medical records showed the first diagnosis and treatment for 
mild degenerative joint disease of the lumbosacral spine in 
October 2002, more than one year following active service.  
Furthermore, there is no competent medical evidence of record 
showing that any back disorder was incurred in or aggravated 
by service.  Therefore, the Board concludes that the 
veteran's back disability does not meet the requirements for 
direct or presumptive service connection. 

Records of treatment from a private physician in October 2002 
and November 2002 showed a diagnosis of mild degenerative 
joint disease in the lumbar spine, left knee, and left ankle, 
but none of them commented on the possibility of any 
relationship of the lumbar spine condition to the veteran's 
left knee or left ankle.  In October 2003, a VA examiner 
diagnosed arthralgia of the lumbosacral spine with slight 
loss of function due to pain.  This examiner found a 
relationship between the veteran's service-connected ankle 
disability and his knee disabilities.  However, the examiner 
did not record any relationship between the lumbosacral spine 
condition and the service-connected left ankle disability. 

Medically untrained observers can competently report on 
symptoms readily perceptible to the lay person.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995). However, lay persons are 
not competent to render opinions regarding the etiology of 
disorders.  Crowley v. Brown, 7 Vet. App. 376, 379 (1995).  
Although the veteran attributed favoring his left ankle as 
the cause of his back discomfort, there is no competent 
medical evidence of record to support that relationship.  
However, there is no competent medical evidence of record 
that show that any current back disorder is proximately due 
to or the result of the veteran's service-connected ankle or 
knee disabilities.  Therefore, the Board concludes that 
arthralgia or degenerative joint disease of the lumbosacral 
spine was caused or aggravated by the service- connected left 
ankle disability. 

As the preponderance of the evidence is against this claim, 
the "benefit-of-the- doubt" rule is not for application, and 
the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lumbosacral spine disability is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


